                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                       Case No. 18-cv-00946-SVK
                                   8                   Plaintiff,
                                                                                             ORDER ON PARTIES’ REQUEST TO
                                   9            v.                                           CONTINUE HEARING ON ORDER TO
                                                                                             SHOW CAUSE RE SETTLEMENT
                                  10    T.T.GROUP, INC., et al.,
                                                                                             Re: Dkt. No. 56
                                  11                   Defendants.

                                  12          On May 13, 2019, in response to a notice from Plaintiff that this case had settled, the Court
Northern District of California
 United States District Court




                                  13   issued an Order to Show Cause re Settlement (the “OSC”) setting a July 8, 2019 deadline for the

                                  14   parties to file a dismissal and a July 16, 2019 OSC hearing if the case was not dismissed by the

                                  15   July 8 deadline. ECF 55. On July 8, 2019, the parties filed a joint response to the OSC requesting

                                  16   that the Court vacate the July 16, 2019 hearing, stating that they are still working to finalize the

                                  17   settlement agreement and, allowing for time to perform, now expect to file a dismissal by or

                                  18   before August 3, 2019. ECF 56.

                                  19          It appears from the dates provided in the parties’ joint statement that they may not have

                                  20   been diligent in finalizing the settlement in this case. However, reluctantly the Court will agree to

                                  21   CONTINUE the July 16, 2019 OSC hearing to August 13, 2019 at 10:00 a.m. No further
                                       continuances will be granted. If a dismissal is filed before August 13, 2019, the OSC hearing will
                                  22
                                       be vacated.
                                  23
                                              SO ORDERED.
                                  24
                                       Dated: July 9, 2019
                                  25

                                  26
                                  27
                                                                                                     SUSAN VAN KEULEN
                                  28                                                                 United States Magistrate Judge
